     Case 2:20-bk-15381-SK        Doc 33 Filed 09/02/20 Entered 09/02/20 18:30:03             Desc
                                   Main Document    Page 1 of 7


 1   Vahe Khojayan (SBN 261996)
 2
     KG LAW
     1010 N. Central Ave., Suite 450
 3   Glendale, CA 91202
     Tel: (818) 245-1340
 4
     Fax: (818) 245-1341
 5   vahe@lawyer.com

 6   Attorneys for debtor
     ANAHIT HARUTYUNYAN
 7

 8                       UNITED STATES BANKRUPTCY COURT
                CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION
 9
                                                   Case Number: 2:20-bk-15381-SK
10
     In re:
11                                                 Chapter 13

12     ANAHIT HARUTYUNYAN                          DEBTOR’S REPLY TO THE
                                                   OBJECTIONS TO CONFIRMATION
13
                          Debtor-in possession     OF CHAPTER 13 PLAN
14

15                                                 Date: September 10, 2020
                                                   Time: 10:00AM
16
                                                   Place: Courtroom 1575, 255 E. Temple
17                                                        Street, Los Angeles, CA 90012

18

19

20

21            TO THE HONORABLE SANDRA KLEIN, UNITED STATES BANKRUPTCY

22
     JUDGE, CHAPTER 13 TRUSTEE, AND ALL PARTIES IN INTEREST:

23
              Debtor ANAHIT HARUTYUNYAN, hereby replies to the objections to Confirmation of
24
     Chapter 13 Plan filed by the Chapter 13 Trustee, Secured Creditor Fifth Third Bank, N.A. and
25
     creditor Grachuy Arutyunyan, Trustee of Arutyunyan Living Trust.
26

27

28
                                                    1


      DEBTOR’S REPLY TO THE OBJECTIONS TO CONFIRMATION OF CHAPTER 13
                                   PLAN
     Case 2:20-bk-15381-SK         Doc 33 Filed 09/02/20 Entered 09/02/20 18:30:03                   Desc
                                    Main Document    Page 2 of 7


 1      1. Response to the Objection of Chapter 13 Trustee.
 2          On September 2, 2020, Debtor provided the Chapter 13 Trustee the documents that the
 3   Chapter 13 Trustee had not received at the time of filing of her objection. Namely, Debtor
 4   submitted his non-filing spouse’s 2019 tax returns, Trustee’s business report, projections of
 5   average income and expenses for the 12 months after filing of the case, actual income and
 6   expenses with bank statements. Debtor has also provided the Chapter 13 Trustee a declaration
 7   clarifying the rental income received in her 2019 tax returns.
 8          Additionally, debtor filed Lien Avoidance Motions that are set to be heard on October 8,
 9   2020 [Docket Nos. 28, 29]. The motions seek to value Debtor’s property at $410,000. Due to
10   the complex nature of the valuation methods used and the presence of structural defects, Debtor
11   believes that issues related to property valuation and lien avoidance are better resolved through a
12   motion and after affording secured creditors an opportunity to fully brief the issue.
13          Once the lien avoidance motions are heard and decided, the Trustee’s concerns related to
14   valuation of the property will be alleviated. Thereafter Debtor will amend the Plan to address
15   issues 1 and 2 raised by the Chapter 13 Trustee in her objection.
16

17      2. Response to the Objection of Fifth Third Bank, N.A.
18          Fifth Third Bank, N.A. is the holder of the first deed of trust against Debtor’s primary
19   residence located at 10366 Ormond Street, Sunland, CA 91040 (“Property”). Fifth Third Bank’s
20   objection is based solely on the fact that the arrears on Debtor’s first mortgage are higher than
21   the amount scheduled by the Debtor. Debtor does not dispute the amount presented by Fifth
22   Third Bank, N.A. and agrees that the Plan needs to be amended to provide for full payment of
23   arrears on the creditor’s claim. The amended Plan will propose to pay $1,161.51 toward the
24   arrears of the secured creditor and have a total payment amount of $1,340.00 per month. The
25   $240.00 increase in Plan payment will be feasible after slight reduction in Debtor’s living
26   expenses.
27          //
28          //
                                                      2


      DEBTOR’S REPLY TO THE OBJECTIONS TO CONFIRMATION OF CHAPTER 13
                                   PLAN
     Case 2:20-bk-15381-SK             Doc 33 Filed 09/02/20 Entered 09/02/20 18:30:03               Desc
                                        Main Document    Page 3 of 7


 1       3. Response to the Objection of Grachuy Arutyunyan as Trustee of the Arutyunyan
 2           Living Trust
 3       The objection filed by Grachuy Arutyunyan, Trustee of the Arutyunyan Living Trust’s
 4   (“ALT”) objection is solely based on Debtor’s valuation of the Property in the Plan. Debtor has
 5   already filed a motion to value the Property and avoid the lien of ALT as Docket No. 28. That
 6   motion that is supported by declarations and reports of expert witnesses, is set to be heard on
 7   October 8, 2020.
 8       However, while objecting to the Debtor’s valuation of the property in the plan (which
 9   incidentally is higher than that offered by expert witnesses after full inspection), the creditor
10   offers no admissible evidence to support her own guess that the property is worth “above
11   $900,000.” Creditor’s entire declaration is inadmissible and is compised of improper opion
12   testimony and hearsay. Creditor relies on the following pieces of information to support her
13   contention: (1) two unauthenticated sales comparables reports (Exhibits B, F and H), (2) an
14   unauthenticated report from Zillow.com showing sales of neighboring properties (Exhibit D),
15   and (3) an unauthenticated sales listing report (Exhibit E), and an unauthenticated letter from the
16   third lienholder on the Property Masis Karapetyan (Exhibit G). None of the evidence presented
17   by the creditor is admissible evidence. None of the documents are authenticated or supported by
18   declarations. Debtor has filed a separate objection to the evidence submitted by the objecting
19   creditor.
20       Further, ALT baselessly accuses Debtor of “pre-petition misconduct” to argue that the Plan is
21   proposed in bad faith. Other than claiming there was “misconduct” creditor fails to provide any
22   evidence for that so called “misconduct.” Therefore, creditor fails to present any evidence that
23   the Plan is filed in bad faith.
24       Finally, Grachuy Arutyunyan’s lay opinion concerning the valuation of the property is
25   entirely baseless. Creditor has no personal knowledge about the condition of the property and
26   has not claimed that she ever visited or even seen the property. Additionally, creditor is not an
27   expert and has no specialized knowledge concerning property valuations. Seemingly, her
28   opinion about the valuation of the property is based on internet searches and information
                                                       3


      DEBTOR’S REPLY TO THE OBJECTIONS TO CONFIRMATION OF CHAPTER 13
                                   PLAN
     Case 2:20-bk-15381-SK         Doc 33 Filed 09/02/20 Entered 09/02/20 18:30:03               Desc
                                    Main Document    Page 4 of 7


 1   supposedly provided to her by third parties. Therefore, the court should completely disregard
 2   creditor’s opinion and assertions concerning the value of the property.
 3          Conversely, since the filing of the petition, Debtor has been able to obtain expert opinions
 4   and appraisals concerning the condition, structural soundness and valuation of the property.
 5   That evidence is presented and attached to the Debtor’s Motion to avoid the lien of Grachuy
 6   Arutyunyan Trustee of the Arutyunyan Living Trust [Docket No. 28]. That motion is currently
 7   set to be heard on October 8, 2020. The appraisal values Debtor’s property at $410,000.00 and
 8   takes into account over $250,000 worth of foundational work that needs to be completed for the
 9   property to be structurally sound.
10

11      4. Debtor Requests that the Confirmation Hearing be Continued Until After the Lien
12          Avoidance Motions are Heard.
13          Debtor expects that creditor ALT and third lienholder Masis Karapetyan will contest her
14   lien avoidance motions. Therefore, Debtor requests that the Court continue the hearing on Plan
15   confirmation until after the lien avoidance motions are heard and decided. Debtor believes that it
16   is more efficient to amend the Plan after the hearing on lien avoidance motions is concluded to
17   avoid duplication and unnecessary placeholder plans.
18

19

20

21   Dated: 09/02/2020                    By: __________________________
22                                                        Vahe Khojayan
                                                          Counsel for Debtor in Possession
23

24

25

26

27

28
                                                     4


      DEBTOR’S REPLY TO THE OBJECTIONS TO CONFIRMATION OF CHAPTER 13
                                   PLAN
     Case 2:20-bk-15381-SK         Doc 33 Filed 09/02/20 Entered 09/02/20 18:30:03                 Desc
                                    Main Document    Page 5 of 7


 1                                DECLARATION FO VAHE KHOJAYAN
 2   I, Vahe Khojayan, declare:
 3   I am a person over the age of eighteen and Debtor’s counsel in the case of in re Anahit
 4   Harutyunyan, Case No. 2:20-bk-15381-SK. I have personal knowledge of the facts stated below
 5   and if called as a witness could and would competently testify to the accuracy of these facts.
 6      1. On September 2, 2020 on behalf of the debtor, I submitted the following document to the
 7          Chapter 13 Trustee through the TRU upload system: Debtor’s non-filing spouse’s 2019
 8          tax returns, Trustee’s business report, projections of average income and expenses for the
 9          12 months after filing of the case, actual income and expenses with bank statements, and
10          a declaration clarifying the rental income received by Debtor in her 2019 tax returns.
11      2. Additionally, debtor filed a Lien Avoidance Motions that are set to be heard on October
12          8, 2020 [Docket Nos. 28, 29]. The motions seek to value Debtor’s property at $410,000.
13          Due to the complex nature of the valuation methods used and the presence of structural
14          defects, I believe that issues related to property valuation and lien avoidance are better
15          resolved through a motion and after affording secured creditors an opportunity to fully
16          brief the issue.
17

18   I declare under penalty of perjury under the laws of the United States that the foregoing is true
19   and correct.
20

21   Date: 09/02/2020                                     By:____/s/ Vahe Khojayan______________
22                                                                Vahe Khojayan
23

24

25

26

27

28
                                                      5


      DEBTOR’S REPLY TO THE OBJECTIONS TO CONFIRMATION OF CHAPTER 13
                                   PLAN
     Case 2:20-bk-15381-SK                Doc 33 Filed 09/02/20 Entered 09/02/20 18:30:03                               Desc
                                           Main Document    Page 6 of 7


 1                                    PROOF OF SERVICE OF DOCUMENT
 2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
     1010 N. Central Ave, Ste 450
 3   Glendale, CA 91202

 4   A true and correct copy of the foregoing document described as Reply will be served or was served (a) on the
     judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner indicated below:
 5
      I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING ("NEF") - Pursuant to controlling
 6   General Order(s) and Local Bankruptcy Rule(s) ("LBR"), the foregoing document will be served by the court via NEF
     and hyperlink to the document. On 09/02/2020 , I checked the CM/ECF docket for this bankruptcy case or
 7   adversary proceeding and determined that the following person(s) are on the Electronic Mail Notice List to receive
     NEF transmission at the email address(es) indicated below:
 8
     Joseph C Delmotte on behalf of Creditor Fifth Third Bank, National Association
 9   ecfcacb@aldridgepite.com, JCD@ecf.inforuptcy.com;jdelmotte@aldridgepite.com
     Joseph C Delmotte on behalf of Interested Party Courtesy NEF
     ecfcacb@aldridgepite.com, JCD@ecf.inforuptcy.com;jdelmotte@aldridgepite.com
10
     Kathy A Dockery (TR)
     EFiling@LATrustee.com
11   Sevan Gorginian on behalf of Creditor Grachuy Arutyunyan
     sevan@gorginianlaw.com, 2486@notices.nextchapterbk.com
12   Vahe Khojayan on behalf of Debtor Anahit Harutyunyan
     vahe@kglawapc.com
13   United States Trustee (LA)
     ustpregion16.la.ecf@usdoj.gov
14
            Service information continued on attached page
15
     II. SERVED BY U.S. MAIL OR OVERNIGHT MAIL (indicate method for each person or entity served):
     On 09/02/2020 , I served the following person(s) and/or entity(ies) at the last known address(es) in this
16   bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the
     United States Mail, first class, postage prepaid, and/or with an overnight mail service addressed as follows. Listing
17   the judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the
     document is filed.
18

19      Service information continued on attached page

20   III. SERVED BY PERSONAL DELIVERY, FACSIMILE TRANSMISSION OR EMAIL (indicate method for each
     person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on        , I served the following person(s)
     and/or entity(ies) by personal delivery, or (for those who consented in writing to such service method), by facsimile
21
     transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on the
     judge will be completed no later than 24 hours after the document is filed.
22

23      Service information continued on attached page

24
     I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and
25   correct.

26
     09/02/2020                 Menua Yesayan                                        /s/ Menua Yesayan
27   Date                       Type Name                                            Signature

28
                                                                 6


       DEBTOR’S REPLY TO THE OBJECTIONS TO CONFIRMATION OF CHAPTER 13
                                    PLAN
     Case 2:20-bk-15381-SK        Doc 33 Filed 09/02/20 Entered 09/02/20 18:30:03             Desc
                                   Main Document    Page 7 of 7


 1   Bank of America                                JPMorgan Chase Bank, N.A.
 2
     4909 Savarese Circle                           s/b/m/t Chase Bank USA, N.A.
     Fl1-908-01-50                                  c/o Robertson, Anschutz & Schneid, P.L.
 3   Tampa, FL 33634                                6409 Congress Avenue, Suite 100
                                                    Boca Raton, FL 33487
 4
     Chase Card Services
 5   Attn: Bankruptcy                               Bank of America, N.A.
     Po Box 15298                                   P O Box 982284
 6   Wilmington, DE 19850                           El Paso, TX 79998-2238
 7
     Masis Karapetyan, Naira Khachatryan
 8   1006 E. Angeleno Ave.,
     Burbank, CA 91501
 9
     Nordstrom FSB
10
     Attn: Bankruptcy
11   Po Box 6555
     Englewood, CO 80155
12
     Resurgent Capital Services
13
     Attn: Bankruptcy
14   Pob 10497
     Greenville, SC 29603
15

16
     Volkswagen Credit, Inc
     Attn: VW Credit Inc.
17   Po Box 9013
     Addison TX 75001
18

19
     LVNV Funding, LLC
     Resurgent Capital Services
20   PO Box 10587
     Greenville, SC 29603-0587
21

22

23

24

25

26

27

28
                                                7


      DEBTOR’S REPLY TO THE OBJECTIONS TO CONFIRMATION OF CHAPTER 13
                                   PLAN
